Citation Nr: 1409524	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  11-02 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

The Veteran is represented by:  Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In May 2011, the Veteran testified at a hearing with the undersigned.  A transcript of this hearing has been associated with the claims file.


FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's current sleep apnea onset during his active duty.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea are met. 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for sleep apnea, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

The evidence of record included current diagnoses of sleep apnea, dated throughout the pendency of this appeal.  38 C.F.R. § 3.303; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).



In essence, the Veteran is asserting that his current sleep had its onset during his active duty.  In support of this assertion, the Veteran points out that his service-connected paroxysmal atrial fibrillation had its onset during his active duty service (see the January 2005 rating decision).  The Veteran claims that his current sleep apnea was present at the time of and caused/contributed to the in-service onset of his paroxysmal atrial fibrillation.  

In support of his assertions, the Veteran submitted two medical articles generally demonstrating an etiological relationship between sleep apnea and atrial fibrillation.

Additionally, although the Veteran's service treatment records do not demonstrate complaints of or treatment for sleep apnea, he, his spouse, and his daughter submitted competent and credible statements that the Veteran experienced sleep difficulties (namely snoring) as early as August 1993, upon his return from deployment in Somalia.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that lay evidence is competent and sufficient in certain instances related to medical matters, including when it describes symptoms at the time that supports a later diagnosis by a medical professional); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection).

Finally, the evidence of record included two opinions addressing the etiological relationship between the Veteran's current sleep apnea and his active duty.  In a January 2011 opinion, Vojtech Slezka, M.D., opined as follows:

Even though there is no conclusive proof that sleep apnea is causing atrial fibrillation[,] all of [the Veteran's] episodes over [the] years started at night (even before he became our patient).  It is well known that untreated sleep apnea is a strong risk factor for atrial fibrillation and treatment is universally recommended.

The second opinion was rendered by Spencer Z. Rosero, M.D., and was dated in April 2011.  Dr. Rosero opined as follows:

Given his history of these arrhythmias going back many years, dating to his time in the United States Armed forces[,] and the echo evidence of left atrial enlargement, it is likely that his recently diagnosed sleep apnea condition has been chronic preceding the arrhythmias...The association of sleep apnea in atrial arrhythmias has been described in the literature and sleep studies are frequently ordered when patients present with atrial arrhythmias such as atrial fibrillation and flutter since its treatment may help reverse of arrest progression of the arrhythmias as well as improve the quality of life of patients with sleep apnea.

Given the history of atrial arrhythmias while in the military during his youth, and the recent diagnosis of sleep apnea which is likely of many years in duration, it is likely that these two disorders coexisted at that time.

There is no evidence of record that disassociates the Veteran's current sleep apnea from his active duty.  In this, and in other cases, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  As mentioned above, the only competent etiological opinions of record are those of Dr. Slezka and Dr. Rosero, which support the Veteran's claim. 

Consequently, the Board finds that the evidence of record is at least in equipoise.  Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for sleep apnea is warranted.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2012); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for sleep apnea is granted, subject to the laws governing the payment of monetary benefits.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


